TATE, Justice
(concurring).
I concur, but with great reservation as to the correctness of our ruling as to Bills 9-19.
I concur only because, in this trial before a judge alone, the trial judge’s ruling might possibly be construed as being as to the effect that, even accepting as proven the proffered evidence as to Abercrombie’s violent character, the trial judge (on the basis of the facts already in evidence) had concluded that such cumulative testimony as to bad character did not materially add to the reason for the defendant’s flight from the arresting officer, under the evidence which seemed to prove the cause of the flight to be otherwise (as construed by the trial judge).
Nevertheless, if this had been a trial before a jury, the ruling would have been clearly erroneous.
If construed as does this concurring opinion, the trial court ruling in effect merely limited the introduction of cumulative testimony on an issue primarily to be determined.